Order entered October 18, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00770-CV

                       DOW JONES & COMPANY, INC., Appellant

                                              V.

     HIGHLAND CAPITAL MANAGEMENT, L.P., AND PATRICK DAUGHERTY,
                            Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04005

                                          ORDER
        Before the Court is appellant Dow Jones & Company, Inc.’s October 9, 2018 Unopposed

Motion for Leave to File Notice of Supplemental Authority. We GRANT the Motion and

ORDER that the supplemental authority we received on October 9, 2018 is filed as of the date of

this order.


                                                     /s/   DAVID J. SCHENCK
                                                           JUSTICE